Citation Nr: 1108865	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  He died in December 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although in her VA Form 9, the appellant initially requested a videoconference hearing before a Veterans Law Judge, she submitted a written statement in June 2010 which indicates that she wished to withdraw her hearing request.  She has not filed a new request for a hearing.  As such, the hearing request is considered withdrawn.

Although additional evidence in support of the appellant's claim was added to the claims file after the Statement of the Case without a waiver of RO review, the Board does not need to remand this case to the RO as this evidence is cumulative of evidence on file and the Board is granting the benefit sought on appeal.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2006.

2.  The original death certificate lists the immediate cause of death as carcinoma of the stomach with liver involvement.  Because the note is illegible, the exact nature of liver involvement is unclear.

3.  A supplemental medical certification to the original death certificate was completed on December [redacted], 2010 by the physician who authored the original death certificate.  It lists the immediate cause of death as carcinoma of the stomach with liver involvement, which was noted to be due to or as a consequence of peptic ulcer disease, which was noted to be due to or as a consequence of excessive stress and posttraumatic stress disorder (PTSD).

4.  At the time of his death, the Veteran had two service-connected disabilities:  PTSD rated as 70 percent disabling; and residuals of a gunshot wound rated as 20 percent disabling.  

5.  There is an approximate balance of favorable and unfavorable evidence insofar as whether the Veteran's cause of death as carcinoma of the stomach with liver involvement, which was noted to be due to or as a consequence of peptic ulcer disease, which was noted to be due to or as a consequence of excessive stress and PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the Veteran's death was substantially or materially contributed to, by an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in May 2007 and October 2009, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate her claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence will be obtained by VA.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The May 2007 letter also provided information regarding establishing a claim for Dependency and Indemnity Compensation pursuant to the provisions of 38 U.S.C.A. § 1318 (2010).  There is no notice letter which advised the appellant of the evidence needed to establish an effective date.  

Because of the fully favorable nature of the decision herein, the Board finds that the lack of Dingess notice is not prejudicial to the appellant.  In this regard, the appellant will have an opportunity to respond to the effective date set at a later date.  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the appellant and her representative.  Moreover, after the statement of the case was issued, the appellant submitted additional evidence along with a waiver of first consideration of such evidence by the Agency of Original Jurisdiction.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process, identifying and submitting pertinent evidence.  In sum, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Governing Laws and Regulations for Service Connection for Cause of Death

When it is determined that a veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is usually entitled to DIC.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11.  In general, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In such case, the physician must relate the current condition to the period of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, such as malignant tumors, are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. 
§ 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to service connection for the cause of the Veteran's death if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for death benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  See id.  As pertinent to this holding, the Federal Circuit has also previously rejected as "too broad" the proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran died in December 2006.  His original death certificate lists the immediate cause of death as carcinoma of the stomach with liver involvement.  [The exact term describing the liver involvement is illegible.]  In December 2010, the physician who authored the original death certificate created a supplemental medical certification, which notes that the immediate cause of the Veteran's death was carcinoma of the stomach with liver involvement.  [Again, the exact term is illegible.]  The immediate cause of death was noted to be due to or as a consequence of peptic ulcer disease, which was noted to be due to or as a consequence of excessive stress and PTSD.  No other significant conditions contributing to death but not resulting in the underlying cause were given.  The conditions listed last, which were the underlying causes of the immediate cause, were excessive stress and PTSD, which the physician noted were multifactorily related.

During his lifetime, the Veteran was service-connected for PTSD and residuals of a gunshot wound to the left hand. 

The appellant asserts that the Veteran's PTSD, which was service-connected, caused him to be an alcoholic.  The alcoholism, combined with his taking nonsteroidal anti-inflammatory medication for his service-connected residuals of a gunshot wound, caused his ulcers, which led to his stomach cancer.  The appellant has also asserted that as a result of the service-connected gunshot wound, the Veteran received several blood transfusions in service, which led to infection with hepatitis C.  She argues that the hepatitis C contributed to the liver portion of the cause of his death.

Although the appellant was afforded a VA medical opinion in conjunction with her claim, this opinion is against the claim.  The examiner opined that the Veteran's alcoholism was largely hereditary and not stress induced.  The examiner opined that hepatitis C does not cause peptic ulcer disease or stomach cancer.  Moreover, the examiner opined that there was no evidence in the service treatment records that the Veteran had hepatitis C or that he was given any blood transfusions.  

However, the Board notes that the December 2010 amended medical certification to the Veteran's death certificate lists PTSD as a contributory cause of death.  Importantly, it is listed last, which means it was an underlying cause of the immediate cause of death.  Therefore, because PTSD was a service-connected disability, the Board concludes that a service-connected disorder contributed substantially or materially, combined, aided, or lent assistance to the cause of the Veteran's death.  38 C.F.R. § 3.312(c).  

As such, service connection for the cause of the Veteran's death is granted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b).  In this regard, based upon the negative opinion of the VA examiner and the amended death certificate, there is such a state of approximate balance of the positive evidence with the negative evidence to warrant a favorable decision.  Accordingly, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


